    Case 1:17-cv-04327-LLS-RWL Document 111-1 Filed 09/27/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               )
MICHAEL DARDASHTIAN, individually and on       )
behalf of COOPER SQUARE VENTURES, LLC          )
NDAP, LLC and CHANNEL REPLY, LLC               )
                                               )
                    Plaintiffs,                )
                                               )
      -against-                                )
                                               )
DAVID GITMAN, JEREMY FALK, SUMMIT              )
ROCK HOLDINGS, LLC, ACCEL                      )
COMMERCE, LLC, DALVA VENTURES, LLC,            )
KONSTANTYN BAGAIEV, OLESKSII                   )
GLUKHAREV and CHANNELREPLY, INC.               )
                                               )
                                               )
                    Defendants.                ) Case No. 17 CV 4327 (LLS) (RWL)
                                               )
                                               )
DAVID GITMAN, individually, and on behalf of   )
COOPER SQUARE VENTURES, LLC, and               )
NDAP, LLC                                      )
          Counterclaim Plaintiffs,             )
                                               )
      -against-                                )
                                               )
MICHAEL DARDASHTIAN                            )
                                               )
             Counterclaim Defendant.           )
                                               )


                     DECLARATION OF BRIAN S. COUSIN, ESQ. IN
                  SUPPORT OF MOTION TO WITHDRAW AS COUNSEL
     Case 1:17-cv-04327-LLS-RWL Document 111-1 Filed 09/27/19 Page 2 of 3



       I, Brian S. Cousin, Esq., declare as follows:

       1.      I am admitted to practice in the United States District Court for the Southern District of

New York and am a partner with Dentons US LLP (“Dentons”), counsel for Defendants David Gitman,

Accel Commerce, LLC, Dalva Ventures, LLC and ChannelReply, Inc. and Counterclaim Plaintiffs David

Gitman, individually, and on behalf of Cooper Square Ventures, LLC and NDAP, LLC (together,

“Defendants-Counterclaimants”). I submit this declaration in support of Dentons’ motion to withdraw as

counsel for Defendants-Counterclaimants.

       2.      I am informed and believe that Dentons’ withdrawal at this time can be accomplished

without any material adverse effect on the interests of our client consistent with the applicable Rules

of Professional Conduct. Document production is very near completion. Depositions and expert

discovery have not yet occurred. The only third party discovery I am aware of consists of a subpoena

served by Plaintiffs’ counsel on counsel for Summit Rock Holdings, LLC and Jeremy Falk on or

about August 21, 2019. In the last few months, the parties have focused their efforts on exploring the

possibility of resolving this matter. The parties have not been able to resolve this matter and, I

believe, have reached an impasse.

       3.      The grounds for our request to withdraw as counsel for the Defendants-

Counterclaimants are that David Gitman, the principal client and the person responsible for

paying Dentons’ invoices: (i) has consented to the request; (ii) has been unable to pay counsel

since September 14, 2018, except for the distribution of Cooper Square Venture, LLC’s funds

consented to by Plaintiffs on March 18, 2019; (iii) owes a substantial amount to Dentons; and

(iv) has demonstrated a divergent position from counsel with respect to strategy and settlement

going forward. These grounds should be sufficient to warrant the Court’s granting Dentons’

motion to withdraw at this juncture.
        Case 1:17-cv-04327-LLS-RWL Document 111-1 Filed 09/27/19 Page 3 of 3




            4.     Defendants-Counterclaimants have been given reasonable warning, in an

engagement agreement or otherwise, that Dentons would move to withdraw from the case if there

were any circumstances that would impair an effective attorney-client relationship.

            5.     My colleagues and I have agreed to help Mr. Gitman find new counsel in this

matter, and are currently reviewing candidates with him. I believe it is likely that Mr. Gitman

will be able to find new counsel within thirty (30) days from the date of Dentons’ withdrawal, if

granted.

            6.     Dentons has previously notified the Court and Plaintiffs’ counsel of its intent to

file this motion to withdraw as counsel for the reasons set forth above.

            7.     Dentons has discussed with Mr. Gitman and with Plaintiffs’ counsel the need to

request from this Court that an amended Scheduling Order be entered that will, among other

things, allow Mr. Gitman the anticipated thirty (30) days needed to find new counsel.

            8.     Pursuant to Local Civil Rule 1.4, Dentons is asserting a retaining or charging lien.

            I declare under penalty of perjury, based on my information and belief, that the above is

true and correct.

Dated: New York, New York
       September 27, 2019

                                                      s/ Brian S. Cousin________
                                                      Brian S. Cousin, Esq.
                                                      DENTONS US LLP
                                                      1221 Avenue of the Americas, Suite 2500
                                                      New York, New York 10020
                                                      Telephone: (212) 768-6700
                                                      Facsimile: (212) 768-6800
                                                      brian.cousin@dentons.com
                                                      Attorneys for Defendants and Counterclaim
                                                      Plaintiffs


113132634
